Three breaches were assigned: 1st. That on 19 April, 1816, the cashier of the Bank of New Bern, paid into the hands of Locke as cashier, in an order, on the State Bank, at Raleigh, the sum of $1,355, with direction to pass it to the credit of the Bank of New Bern, as a deposit, and that Locke did not so enter it, but negligently and unfaithfully omitted to do so, and concealed the fact that the said deposit had been made.
2d. That Locke remained in office until August, 1821, when he resigned, and that he was then bound to settle with, and pay over to the plaintiffs all moneys then in his hands, or which ought to have been in his hands, belonging to them, and was required so to do, but that he failed to pay over or (530) account for the said sum, and unfaithfully and improperly concealed and withheld the same.
3d. That Locke in 1830, upon being requested to pay to the plaintiffs the said sum of $1,355, refused so to do.
The defendants severally pleaded as follows:
1st. Non est factum.
2d. Payment ad diem, et post diem.
3d. Performance of the condition, and that Locke had committed no breach of his duty.
4th. Accord and satisfaction.
The defendant Trotter also pleaded several special pleas in substance as follows: That Locke had, although he received *Page 435 
the sum of money in the pleadings mentioned, often rendered accounts in writing to the plaintiffs of his official transactions, which purported to be true accounts of the sums received by him, and were approved and passed by the plaintiffs, and that on his resignation in 1821, he rendered a final account which was also approved and passed, and that he fully paid the balance that thereupon appeared to be in his hands, and that the plaintiffs without willful default and neglect, might have known, at that time, that the said sum of $1,355 was not included in that account, and had not been paid over; and also, that the said accounts were false and fraudulent; yet the plaintiffs neglected to require further payment or account from the said Locke, for two years after passing the said account, and also neglected to give the defendant any notice of such default in said Locke, for more than ten years as aforesaid. By which laches, and by reason of the premises, and because the defendant was altogether ignorant of any default, the said defendant was discharged from all liability on the bond, for the default alleged by the plaintiffs. In other pleas by the same defendant, the same matter was relied on, accompanied with averments that the plaintiffs and their officers had, at the time of passing Locke's accounts, notice that he had received the money mentioned in the declaration, and that it was not included in his accounts, and       (531) also knew of other errors and omissions and false entries in them, and yet for a long time, viz.: more than ten years, neglected to give notice thereof, to the said defendant, whereby, and inasmuch as she was ignorant, without her own default, of any default in the said Locke, she became discharged, etc.
On the trial before his Honor Judge Norwood, at ROWAN on the last circuit, the plaintiffs proved very clearly the receipt by Locke, of a certificate of deposit in the State Bank at Raleigh, which was, by the cashier of the Bank of New Bern endorsed to him, and directed to be placed to the credit of the Bank of New Bern. this certificate was produced, and was by Locke charged to the mother bank, but no corresponding credit had been given the Bank of New Bern. Locke in the balance sheet made out by him, when he resigned, stated the Bank of New Bern to be debtor to the State Bank at Salisbury, for $1,018, and received credit accordingly; when had the money now in dispute, been passed to its credit the balance sheet would have exhibited it as creditor to the amount of $317. It was admitted that during the time Locke continued in office, sundry accounts current had been furnished *Page 436 
by him to the plaintiffs, and also to the Bank of New Bern, which had not been objected to. Accounts had also been furnished to the Bank of New Bern, by his successor, up to a recent date. The plaintiffs offered to prove, that in 1830, the Bank of New Bern had claimed and received credit for the omitted sum. This evidence consisted of an account then first rendered by that bank, and of its allowance by the plaintiffs. This testimony was objected to by the defendants, and was rejected by his Honor.
The cashier of the plaintiffs, at the branch bank in Salisbury, proved that soon after he heard of the claim of the Bank of New Bern for an additional credit, he called Mr. Locke's attention to the subject, and asked an explanation, and was informed that unless he, Locke, had paid the amount of the claim into the office of the Bank of New Bern, at Charlotte, he did not know how to account for it.
For the plaintiffs it was insisted, that they had a (532) separate cause of action whenever a breach of the official bond occurred. It was argued for them, that the omission by Locke to enter the proper credit to the Bank of New Bern, in the year 1816, was a breach. That another breach was committed, in Locke's not making a full settlement in 1821, and another, in not paying the sum in dispute in 1830, when his attention was called to the claim of the Bank of New Bern, then made. For the defendants it was contended, that the bond on which the action was brought was void, and if not void altogether, that the second condition for accounting was void. That the cause of action accrued in 1816, and as more than thirteen years had elapsed before the writ was sued out, a presumption of satisfaction arose, which was not rebutted by any testimony which had been offered. And further, as there was no proof that the plaintiffs had paid to the Bank of New Bern, the money demanded in this action, they were not entitled to recover it.
His Honor instructed the jury, that the bond was not void in whole or in part. That the plaintiffs had a good cause of action, whenever a breach of the bond was committed; that three several breaches being alleged, if the plaintiffs failed to establish all of them, they could recover upon such as were supported by proof. That as to the breach assigned, as having occurred in 1816, the law raised a presumption of payment, but that if they were satisfied that the error was not discovered until 1830, this was a circumstance to rebut that presumption. That if the Bank of New Bern retained the accounts current, without objection, a presumption arose that *Page 437 
they were correct; but that this presumption might be repelled.
His Honor also charged the jury, that as to the breach assigned as having taken place in 1821, the presumption of payment did not arise, as the suit was commenced within less than ten years from that time; that as to the breach alleged to have taken place in 1830, the defendants having stipulated by deed, that Locke should account with and pay the plaintiffs their moneys to his hands, no demand for such account and payment was necessary, or if one was necessary,      (533) that made in 1821 was sufficient. And finally his Honor, leaving it to the jury to inquire whether the plaintiffs, although there was no proof that the money had been actually paid by them to the Bank of Newbern. The jury returned a verdict for the plaintiffs, in which they found all the issues against the defendants, except those joined on the special pleas of the defendants Trotter; to these they did not respond at all. Judgment being rendered on this verdict, the defendants appeal.
Upon the trial, several points were made by the defendants, on which his Honor gave opinions, in which it is insisted there was error, to correct which, is the object of the present appeal.
There is no dispute about the receipt of the money by Locke from Stephens, the cashier of the Bank of New Bern, nor that it was his duty to enter it as a deposit to the credit of Stephens as cashier. But the Court having rejected evidence, offered by the plaintiffs, of the recent payment of the money by the State Bank to the New Bern Bank, it was insisted, that without proof of such payment, the plaintiffs could not recover in this action.
The defendants also prayed the Court to pronounce the bond void, either wholly or in part, as not being authorized by the charter, but contrary thereto. On both points, the decision was against the defendants.
On the first, nothing scarcely need be added to what was observed as to the nature of bank deposits in Bank v. Armstrong, ante, 519. The money, when received by the cashier *Page 438 
Locke became incorporated into the mass of property which belonged to the plaintiffs, and which by the plaintiffs was confided to his care. It was not, in his hands, the money (534) of the Bank of New Bern, nor his own; but was the money of the State Bank, for which that institution, and not Locke, was responsible to the depositor. When he left the office, he was bound to leave there all that had been deposited there, to enable his employers to meet the engagements assumed through him. It is therefore immaterial whether the depositor has called, or shall ever call upon the plaintiffs for the money. The right of the plaintiffs depends upon its having been paid into the bank, and upon Locke's having withdrawn it for purposes not those of the bank. The argument cannot be admitted for a moment, that when a cashier withdraws from a bank, he has a right to carry with him all the money in deposit and keep it until the bank shall have satisfied the depositors. With what are their demands to be satisfied, when the cashier has the funds?
The second objection arises under the general issue and is founded on the sixth fundamental article of the ninth section of the bank charter. the words of it are: "Every cashier, before he enters upon the duties of his office, shall be required to give bond with two or more sureties to the satisfaction of the directors, in a sum not less than $10,000, with condition for his good behavior." The terms of the bond on which this suit has been brought have been already mentioned. It is insisted, that a corporation is bound to act in strict conformity to its charter, and that acts and contracts not authorized by it are void, or at all events, those are which do not conform to the charter, in those cases in which the charter does prescribe particularly the form or subject matter of the contract; and that here the second provision for settling and paying over the moneys, is an addition to that mentioned in the charter, and avoids the whole bond, or at least, that the matter added is void.
The objection supposes that the bond taken, varies substantially in the condition from that mentioned in the act, for it is not supposed to be argued that it must be confined to its very words. That would make it altogether (535) inoperative, since the act does not say in so many words, in what respects, or as to what duties the cashier shall be of good behavior. The variance is supposed to consist in the difference between "good behavior" and "accounting, settling and paying over all moneys" — the former only referring to integrity, and the latter including capacity, diligence, and *Page 439 
ability to pay. The authority on which this distinction is taken, is Bankv. Clossey, 10 John. 271, in which that doctrine is laid down, and it is held, that overpaying a check by mistake was not a breach of a bond "well and truly to perform the duties of the office of teller."
The breach here, is the omission of the plain duty of entering on the books of the bank a credit to a customer's account, by means of which omission, the cashier was enabled to escape being charged, as between himself and the bank, with the sum which ought so to have been credited, and also enabled to retain to his own use, until it was a long time afterwards otherwise discovered. This could not, we think, be good behavior, in any sense of that term. If he was not obliged duly and skillfully to enter the credit according to the approved methods of book-keeping, he was at least obliged, as a man of integrity, to enter it in some way. But to us it seems, that the construction of those words, contended for by the counsel, is not the true one. The object of the Legislature was to have the institution secured in the performance of all the acts which were incumbent on the cashier as duties. The State took a large interest in the bank, and private citizens embarked their money in it, at the invitation and upon the faith of the State. It cannot be supposed that mere honesty of purpose, or rather the absence of dishonest intentions, on the part of the cashier, was all the State meant to require, but further, skill, diligence, punctuality — for these qualities are necessary to the duties on the discharge of which the success, nay the existence of the institution essentially depended. The doctrine of the case from New York cannot prevail over these reasons, if the doctrine were such it is supposed to be. In Minor v. Bank, 1 Peters, 46, it was held that the words, "well and truly      (536) execute the duties of the office of cashier," includes not only honesty, but skill and diligence. These words are the same as those in the bond sued on in Bank v. Clossey, 10 John, 271, which was then cited and relied on. But the doctrine of the case in New York, is not that supposed, as we think. The case before the Court was that of a mistake in the Teller, and found to be really such, in the count of money. It may be true that those words do not form a guaranty against all mistakes, or imply the utmost and perfect, but only reasonable capacity and diligence; and therefore that an act which even a careful and very competent person may commit, would not amount to non-performance. But until the mistake be shown on the part of the defendants, the omission to make any entry whatever, cannot be regarded as good behavior, and the *Page 440 
omission to account for the money in any way cannot but be considered as a culpable omission. So that the breaches here, appeared to be breaches of that part of the condition which does conform to that of the charter; as well as those which are most specific as to the particular duty of payment. Nor do we think these latter words import that the cashier shall pay, at all events, all the money that might come to his hands, so as to insure against accidents, robbery, or the like. If they were not qualified by other words in the bond, they would be subject to a reasonable construction, according to the subject matter, and receive a sense consonant to the previous general provision relative to good behavior, so as to make the obligation to account, an obligation for faithful accounting. But they are expressly qualified. The cashier is to account for, settle and pay all moneys, "which he ought to account for, settle and pay over in virtue of his office." This is not adding a duty beyond good behavior, but only the expression of one of the particulars, which constitute that general duty, and (537) which cannot vitiate the obligation, in respect of the previous words.
If, however, the provision had been a new and substantive one, out of both the words and sense of the charter, we should still think it binding. It is true that a corporation is the mere creature of the law, having no natural existence, and therefore no original power to contract. That power is necessarily derived from the charter. But it does not follow, that the charter must specify every contract that may be made by the corporation, or the mode and form in which it shall be made. As a matter of necessity, its capacity to contract is only said to arise out of the charter, because the origin and existence of the corporation — the ideal being which contracts — are derived from, and depend on the charter. But when once called into existence by law, its power to contract generally, or only to make particular contracts for specified purposes and in specified forms, will depend upon the purposes of the incorporation, and the enabling and restraining clauses in the charter. When the charter is by statute, as here expressly creating certain persons, when associated, a body politic in law and in fact, able and capable in law to purchase and possess estates, real and personal, to a certain amount, and "generally, to do and execute all acts, matters and things, which a body politic in law may, or lawfully can" — there is given to this impersonal being the general faculty of contracting, which persons by law have, though the mode of contracting may be different. To these words however, are added, "subject to the *Page 441 
rules, regulations, restrictions and provisions hereafter prescribed and declared," and in the ninth section it is subjoined that the following rules, restrictions, limitations and provisions, shall form the fundamental articles of the constitution of said corporation, among which is the provision, before quoted, for taking cashier's bonds.
To show that within the intention of the Legislature, the capacity of the corporation to make each particular species of contract, does not require an express grant, it is only necessary to advert to the phraseology of this article. It requires the cashier to give bond in not less than $10,000; yet it does not profess to confer on the corporation the power to take it payable to itself, nor to take one in a greater (538) penalty, though it is apparent that the sum mentioned is not adequate security in a bank with so large a stock, and that the Legislature expected that a larger would, and ought to be required.
But the argument is, that the words are restrictive, and that a contract not conforming to it, is void. The effect of this argument, if sound, would be serious. The appointment of the cashier would itself be avoided, and as the bank can only deal and be dealt with through agents, and he being illegally inducted, is not the agent, and all contracts through him would be null. This consequence would go far to prove the reasoning fallacious. We deem the construction contended for not to be the true one. The clause seems to us not more restrictive on the corporation than it is enabling. The object was not to impart the faculty of making a contract with the cashier and two sureties for him, for his faithfulness in office, and to make the appointment of one without bond void; nor was it to restrain the general faculty before imparted, to that of taking security in a particular sum or form. Another purpose was in view. The act incorporates all the subscribers to the bank, including the State, as the largest stockholder. It then vests in the president and directors, as a select body of the corporators, powers which make that board, as it were, the acting corporation for the ordinary purposes, and general management of the corporate affairs. The intention was to guard the mass of the stockholders from the assumptions, negligence or mistakes of that select body, as well as the malpractices of the agents by them appointed, as far as was practicable. The same protection was requisite for the State and each member of the community, as being concerned in the credit and soundness of the institution. Hence, by the eighth section of the charter, it is enacted that the directors of the *Page 442 
principal bank shall have power to appoint directors for the branches, and such officers under themselves, as well as the branches, as shall be necessary for the business, and shall be capable of exercising such other powers and authorities (539) for the well-governing and ordering the affairs of the corporation, as shall be fixed and determined by the laws and ordinances of the same; which by-laws are not to be contrary to law, and subject to the restrictions of the charter. Then follow a number of provisions in the next section, which are called fundamental articles of the constitution of the corporation. They are obviously of different natures. Some of them prescribe the mode of action, and limits to the powers of the whole body of stockholders, such as the times of general meeting, the mode of voting, and the scale of votes, and the number of directors to be chosen for the principal bank. Others relate to things which neither the whole body can authorize, nor the select body do, with or without such authority; and others obviously impose duties on the board of directors, as practically conducting the business, or declare limitations on that body in the exercise of those functions. Thus in the course of their trading, they are forbidden to hold real estate, except under certain circumstances; to contract debts beyond a fixed sum; from dealing except in specified articles; from committing usury; from making loans to the United States or a State; from withdrawing the capital from the branches. They are required to make dividends, to submit a state of the bank to the stockholders in general meeting, to appoint directors and officers of the branches, and to cause discounts to be made, and deposits to be received there, upon the same terms as at the principal bank, to cause the cashiers to make weekly statements to the board of the condition of the bank, and to furnish the treasurer with a similar statement, when required, not exceeding one in three months.
These are obviously functions of the Board of Directors, and therefore the mandates concerning them are to be considered as spoken to that Board. So of the duty of taking bond from the Cashier. The Directors appoint that officer by the express provision of the charter. They therefore are to take the security, which he is required to give. If the Board fail to take any security, or such as is prescribed, it is criminal (540) in the persons composing that body, and they would be amenable, probably, to the State and to the whole corporation. It may be, too, that at the election of the State, upon a judicial proceeding, the charter might be adjudged forfeited for such disobedience to the law in even this small *Page 443 
portion of the corporation, as the board is in possession of the funds of the whole corporators, and exercises de facto, according to its chartered organization, the most important of its franchises. These questions, however, are not at all involved in this cause, and even the hypothetical solution of them, either in the affirmative or negative, must not be considered as intimations of an opinion upon them. But admitting that the board ought to take the security, and that the members of it are responsible for not doing so, and taking it for granted that the sovereign might hold all the stockholders to be involved in the default of those, to whom the sovereign requires them to commit their affairs; yet the inquiry recurs, whether an officer thus appointed by the Board of Directors, would not be liable to the action of the whole corporation for any wrongs committed by him, or upon any contract entered into by him with the whole corporation. If his appointment be illegal and void, it is nevertheless incredible, that he may under color of it, get the funds and effects into his hands, and defy the world. The corporation is not de facto, upon such a breach of duty by the directors, dissolved; and until dissolved, may prosecute all who do it wrong, and enforce all contracts entered into with the corporation itself. If for instance, deeds for lands, contrary to the statute, were taken, they would be valid as against the vendor. If not, the charter is an absurdity; for if void, the charter could not be violated in that respect, since the bank could never acquire the estate, the acquisition of which constitutes the offence. A cashier, like another wrong doer, would be liable in trover, for the effects in his hands, if they could be identified. If they consisted of monies not identified, there is as little doubt that he would be liable in assumpsit, for money had and received, as other persons are, who get money of another   (541) without consideration. In thousands of instances, corporations have had judgments on counts for money had and received. If a bank send money by an individual to another bank, and he convert it, or one steal it, surely it is impossible that there is no remedy for such a wrong. If the party be liable for money had and received, it is a case of implied contract. The law supposes every contract it implies, to have been in fact made; it infers that the promise was made, because it ought to have been. But it never thus inferred, if in law it could not be made between the parties. If these positions be true, and a corporation can, as it has often done, maintain assumpsit for money had and received to its use, then although the board of directors may have violated a duty incumbent on that body, by not taking a proper bond, the whole corporation *Page 444 
may yet have redress upon any other contract, proved or presumed, by which the cashier has become bound to the whole corporation for his transactions, particular or general. A liability on a promise to pay a particular sum does not stand on a different footing from one on a covenant and bond to cover all sums, which he has received, or may receive. There is an ability in the whole corporation to make a contract of either kind, and the liability depends on the terms of each contract. Here the cashier has been admitted into office, and has possessed himself of the assets of the corporation, and has given a bond, which, in its terms, covers the demand; and he is therefore bound by it. The true purpose of the fundamental article was to require the cashier to give a bond, and to require the board of directors as a body, distinct from the mass of the stockholders, and from necessity, entrusted with their interests, to take a bond payable to the whole corporation. This requisition is addressed peculiarly to the board, for the protection of the other corporators, including the State. It is mandatory to that body, but a compliance by that body is not a condition of which the performance must be shown, to give the corporation itself an action upon a contract with it. The clause is not an enabling one to the whole corporation to make the (542) contract described in it, nor is it restrictive of the general faculty of the whole corporation; chartered for the purposes of banking, and as an instrument of commerce, and providing a circulating medium, which will avoid a contract with it in another form. It is therefore the opinion of the Court that the jury was properly instructed upon this point.
The next error alleged relates to the case made under the pleas of payment. The money was received in 1816, and was never entered in account. While Mr. Locke remained in office, the books and papers of the bank were open to the directors, and he rendered to the board weekly statements; and upon his resignation in 1821, a particular account was made up, from which his successor settled with him, when he fell in arrears, a considerable sum, which has since been discharged. This sum of $1,355, not appearing on the books was not brought into that settlement; and was not discovered until 1830, when Mr. Locke was asked for an explanation, and said he could make none, unless he paid it to the New Bern Bank at Charlotte.
His Honor charged the jury, that a presumption of payment arose from the lapse of time, between 1816 and 1830, but that it was repelled, if the error had not been discovered before 1830; that each of the breaches assigned in the declaration were distinct causes of action, and if the plaintiff failed on *Page 445 
that of 1816, there might yet be a verdict on that of 1821, for not paying over the money; and that as to this last, the time being less than the ten years before this suit, there was no presumption of payment.
The Court has been somewhat embarrassed by the manner in which these propositions were stated in the Superior Court. We do not agree in the opinion, if, as it seems, it was meant to lay down, that one, having a distinct and complete cause of action touching an entire sum, ascertained at a particular day, and being barred of that action by the presumption of payment, from efflux of time since that day, can, because the liability arises on a covenant or bond, with a condition to account, by a subsequent demand, create a new breach   (543) and a new cause of action, and thereby avoid the effect of the time, and former presumption altogether. Upon the proof, the demand upon each breach, is substantially for the same sum of money. Although the plaintiff may fail on one, and recover on the other, and to that extent they are distinct; yet upon the evidence, the whole sum only can be recovered on all or either. The same debt therefore is demanded in each. Now the presumption we are speaking of, is that of payment. If the money isonce paid, there is nothing more to demand, and so there cannot be a second breach committed by the nonpayment on the second demand. This presumption of payment supposes it was made at the beginning of the time, for it is the lapse since, that puts the proof of the debtor's power, or raises the inference against the creditors, that he would not have waited so long, if he had not received satisfaction. We should therefore have held it erroneous to say, that as to the non-payment in 1821, which is one of the breaches, there was no presumption in favor of the defendants, if it were true, that such presumption ran as to the breach of 1816. It is indeed correct to say, that the time does not arise the presumption, that the money was paid in 1821, because it is less than ten years. But there would be a presumption that it was paid before, namely in 1816, when the first breach in relation to this same sum is alleged. We concur indeed with his Honor, that the whole presumption is rebutted by the ignorance of the error, and therefore if the case were before us, on a motion for a new trial, because the verdict was unjust, or against evidence, we should refuse it. But it is reviewed here for error in law, and we are unable to see whether the jury found the verdict upon the breach in 1816, because the presumption was rebutted, or upon that laid in 1821, because against that there was no presumption. We are, however, led upon reflection to conclude *Page 446 
that the first error in the Superior Court, consists in supposing, that there was in either case the presumption contended (544) for; and that the jury ought to have been told that there was nothing to raise it.
The fact pleaded, is payment or satisfaction. It is said that it is established by the lapse of time. That rule is familiar in its application to bonds, merely for the payment of money, or doing particular acts on a day or days certain, or even on demand. Then each party knows his rights and obligations, and they are distinctly unconnected and in opposition as debtor and creditor. But when one is bailiff or receiver of the other, there is during the continuance of that relation, and until an accounting between them as to their transactions up to the period embraced in the account, no legal presumption, as an arbitrary and settled rule of law, that the receiver has paid to the principal all the monies or any particular sum before received for him. Why? Because the duty of the receiver is, in that case, not merely to pay to the other the money as a debt which he owes him; but it is also, until demanded, to keep it for him as his money. Until an accounting and some payment thereon, the presumption is that the cashier of the bank did not pay the money to the stockholders or for the use of the corporation, as between them. There was no person to receive it but himself, and therefore it remained in his hands. That presumption becomes a certainty, if his own accounts, which he was bound to keep truly, contained no entry of such payment during his agency, nor even an acknowledgment by him that he has received the money, which he now contends must be deemed, upon mere presumption, to have been paid by him, while thus in office. It is manifest, we think, that there is nothing for such a presumption to rest on. The only possible reliance the defendants could have on time, was the presumption, not of satisfaction, but that the demand itself never existed; that the money was never received. That would have been a legitimate argument, though it would probably have availed but little against the direct written evidence under his own hand. That, however, would be altogether a presumption of fact, with (545) the decision of which, by the jury, this Court could not interfere. No question was made on it at the trial, or alluded to by the Judge. Upon the question made, it is thought clear by this Court, that until the defendant Locke ceased to be cashier, there was no presumption that he paid to the plaintiff any monies of which entries do not appear on the books kept by him; but on the contrary, that, as it was his duty to keep those monies, the presumption is, as against himself, that *Page 447 
he did keep them and has used them. When he gave up his office and came to a settlement with his successor, that settlement raised a presumption that all demands were then included or had before been settled, until the contrary appears. And as to the presumption from time, on which alone the question was raised in this case, it did not begin before the settlement. But the day of the settlement is in our opinion a punctum temporis, at which the parties hold the relation of debtor and creditor, and that only; and from which alone any presumption of satisfaction could now run, and from which it did arise and would protect the defendants, if the time had been long enough and there had been nothing to repel it. But being less than ten years, it was in itself insufficient. We speak of that settlement as the first accounting, because there is no evidence of any other. It was urged in argument indeed, that there was a weekly accounting. But that is surely a misapprehension: at least we cannot understand the case in that way. The "weekly statements," spoken of by the witnesses, must be those statements mentioned in the fourteenth fundamental article in the charter. They are "statements of the amount of stock of the particular office and of the debts due the same, of the monies deposited therein, of the notes in circulation, and of the cash in hand." This does not mean a detailed account of all the items composing those general accounts, such as a list of the debtors and depositors and a description of the money, upon which the board is to settle with the cashier. But only a balance sheet, or what is familiarly called in banks or among merchants, a state of the bank or of the house,   (546) by which the aggregate amount of its assets and engagements may be seen, and its present cash means appear. The use of it is simply to enable the persons engaged in the management of the bank to regulate the discounts for the day and order its general dealings for the ensuing week. It purports to show what the condition of the institution is, according to the books, and what it ought to be, upon the supposition that all its debtors are good and its officers faithful. But it supposes nothing as to those facts, nor does it purport to be an account between the bank and the cashier, nor to prove that the money that, according to it, ought to be in the bank, is there. It is not an account to or with the bank; but is a compendious account of the bank, as the cashier says it is, precisely of the same character with that required by the same article, in the same words, to be rendered by the officers to the treasurer for the information of that officer and the Legislature, upon which no particulars appear or are expected to appear. *Page 448 
There was certainly no necessity for a further demand; as that implied by accounting, in 1821, was for everything.
The remaining question is on the defect of the verdict in not responding to the special pleas. If those issues be material, the verdict is imperfect and there must be a venire de novo; but if immaterial, the jury would have found for the defendants on them unnecessarily, and the plaintiffs would still have been entitled to judgment non obstante veredicto.
Upon the defence constituted by the facts as pleaded or as proved, in another Court, we do not propose to make a suggestion. But upon its sufficiency at law, we have not the least doubt or hesitation. The pleas are substantially taken from those in Navigation Company v. Harley (10 East. 34). The case is an authority directly against them. Lord Ellenborough
unfortunately dropped the observation, that "none of the pleas appear to have been proved in fact," which it is feared has led to some mischief. But if they had been proved in fact (547) they would have been unavailing. Baron Wood, on the trial, ruled that the case made in the plea was no defence at law, and it came on in the King's Bench on a rule for a new trial for that error. The counsel for the plaintiff were stopped; and the Court held clearly, that no laches of the obligees, in not examining the accounts or not calling on the principal, was an estoppel to proceeding at law against the sureties. No such estoppel was known of. This is precise authority upon the point, that one who is surety by obligation, though his character appear in the instrument, cannot avail himself of laches by the creditor, at law at least, if he can in equity, for laches is neither performance nor a release, and all the obligors are bound alike. In Bultrelv. Jarrold, (8 Price, 467), an action of debt was brought in the Court of Exchequer on a recognizance of bail entered into by Bultrel as bail of Rowe, and the defendant pleaded that the plaintiff without his privity, came to an agreement with Rowe, whereby he gave him time and was to receive payment in goods, which were consigned to him accordingly. It was held bad on demurrer, because such a parol agreement with the principal could not discharge the obligation arising on matter of record. Upon this judgment error was brought in the Exchequer Chamber, where it was affirmed. Error was again brought in the House of Lords, where it was again affirmed in 1820, without a dissent on the part of any Judge; and Lord Eldon remarking that the plaintiff in error, must seek his remedy in equity. The Court can enquire into the solvency or insolvency of the principal, when it took place, whether the surety has an indemnity or has been *Page 449 
injured by either laches, or the insolvency, or only by his own negligence. In 1821, the case of Davy v. Pendergrass (5 Barn and Alder, 187), was decided in the King's Bench, accordingly. It was debt on bond, executed by S.  J. P. and the defendant as surety, with condition to pay within one month after demand of such balance, not exceeding £ 500, as upon settlement between the plaintiff and principals, S. and J. P. should appear to be due the plaintiff for coals to be delivered   (548) to S.  J. P. The breach was the non-payment of a sum thus demanded. Over and plea, that the plaintiffs had by parol agreement, without the privity of the surety, given time to the principals to pay by installments, and taken a warrant of attorney to take judgment, and issue execution for the whole upon default of payment of any installment. On demurrer, there was judgment for the plaintiff. The whole Court went on the ground, that that debt arose by deed in which the principal and sureties bound themselves for the same act and nothing would discharge it as to one which would not as to the other. It was distinguished from mercantile or parol contracts, as guaranties, bills of exchange, and the jurisdiction of bail bonds, under the statute. It was not performance, for then the principal himself might plead it; nor a release being in pais. Nothing in pais can discharge an obligation but performance or satisfaction. The remedy upon all such agreements is in equity, as it is in the case of laches. These authorities fully support the opinion we entertain, and on which the Court founded the judgment in Binford v.Alston, ante 351. The People v. Janson, 7 John, 332, is a respectable authority to the contrary; but it is not sufficient to change the common law. It has not met with the decided approbation of the profession in New York, and is shaken by the subsequent case of The People v. Berner, 13 John., 383, in the same State; and the Supreme Court of the United States denied its correctness, and refused to follow it in United States v.Kirkpatrick, 9 Wheat., 737. The courts in this State have never yielded to the innovation, but have steadily held to the settled rule of the common law.
PER CURIAM.                           Judgment affirmed.
Cited: Shaw v. McFarland, 23 N.C. 218; Spruill v. Davenport, 27 N.C. 666;Banking Co. v. Tate, 22 N.C. 316. *Page 450 
(549)